355 U.S. 601 (1958)
SPEVACK
v.
STRAUSS ET AL.
No. 641.
Supreme Court of United States.
Decided March 3, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Carleton U. Edwards, II, Joseph Y. Houghton and Bernard Margolius for petitioner.
Solicitor General Rankin, Assistant Attorney General Doub, E. Riley Casey and Roland A. Anderson for respondents.
Briefs of amici curiae in support of the petition for a writ of certiorari were filed by Elisha Hanson, Arthur B. Hanson and Calvin H. Cobb, Jr. for the American Chemical Society, and Carlton S. Dargusch for the Engineers Joint Council.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the Court of Appeals, and the orders of the Court of Appeals denying petitioner's motion for leave to amend the complaint and petition for rehearing, are vacated. The case is remanded to the Court of Appeals with instructions (1) to allow petitioner's proposed amendments to the complaint and (2) to determine, in light of the amended complaint, the issues raised by petitioner's appeal.